DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.

Response to Amendment
The amendment filed July 15, 2022 has been entered.  Claim 1 has been amended.  Currently, claims 1-3 are pending for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 objected to because of the following informalities:  “an cathode tip” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Bourn et al. (US PG Pub 2009/0054947).
Regarding claim 1, Bourn et al. discloses a lead, comprising: a connector including a cathode terminal and an anode terminal (“industry standard-4 (such as an IS-4) connector” [0084]); an electrode including a tip (“electrodes 46A-46C may be evenly spaced around the periphery of lead” [0079]) and a ring (“segmented or partial ring electrodes” [0078]; fig. 8); and a circuit (“programmer 19”, “programs stored in memory 202 of the IMD” [0104]) configured to fixedly reverse the polarity of the electrode from that of an cathode tip and an anode ring to an anode tip 238a,b and a cathode ring 236a ([0099]) by connecting the anode terminal of the connector to the tip of the electrode and connecting the cathode terminal of the connector to the ring of the electrode (“Using a lead with electrode segments, the clinician may alter the electrode configuration, e.g., by selecting a different combination of electrode segments” [0070]; “IMD 12 may configure electrode segments as controlled by programmer 19, a user of the programmer, and/or programs stored in memory 202 of the IMD or 222 of the programmer” [0104]).
Regarding claim 2, Bourn et al. discloses a first wire (“conductors”) configured to connect the cathode terminal of the connector to the ring of the electrode; and a second wire (“conductors”) configured to connect the anode terminal of the connector to the tip of the electrode ([0068], [0084]).
Regarding claim 3, Bourn et al. discloses the connector (IS-4) is configured to connect in only one orientation (fig. 1) where the proximal tip of the connector must be first inserted into the IMD 12 in order for the lead to operate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chitre et al. (US PG Pub 2005/0080471)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792